Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 12/12/2020. Claim(s) 1-19 are pending. Claim(s) 1, 10 and 19  is/are independent claims. 
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 03/26/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Allowable Subject Matter
Claim(s) 6-8 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                              Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9-14 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al., (“US 20180095713 A1” filed 09/27/2017- [hereinafter “Rubin”], in view of Walker  et al. , (“US 20150256613 A1” filed 03/09/2015 [hereinafter “Walker”],
Independent Claim 1 Rubin teaches: An audio console comprising: a physical input for connecting the audio console to an audio interface; (Rubin Para(s) 3-4,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device....). a memory; and one or more processing units configured to execute instructions stored in the memory to perform steps comprising: ... (d) capturing first audio data via the physical input, the first audio data being raw audio data; (e) transmitting the first audio data via the first virtual output to the remote server (Rubin Para(s) 3-5   ,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device...Also Para(s) 24-26, further mentions  software-implemented tools for recording and/or producing (e.g., creating and editing) media content. These tools can be used to simultaneously or sequentially edit audio, video, and/or text...Also Para(s) 35-39, mentions the  creating graphical user interfaces (GUIs) through which end users can produce (e.g., create and edit) media content. Examples of media content include audio-based content (e.g., radio segments and podcasts) and video-based content (e.g., television programs and presentations). Here, an end user 106 (also referred to as a “developer”) can interface with the media production platform 102 via a network-accessible interface 104... Media content could reside on the computing device used to access the network-accessible interface 104, on a content server 110 accessible to the media production platform 102, etc...)

It is noted Rubin describing an audio console comprising: a physical input for connecting the audio console to an audio interface, wherein ....a memory; and one or more processing units configured to execute instructions stored in the memory to perform steps comprising: ... (d) capturing first audio data via the physical input, the first audio data being raw audio data; (e) transmitting the first audio data via the first virtual output to the remote server as recited above.
 However, Rubin does not expressly teach the limitations said, ... a) establishing a virtual input configured to receive audio data from an input device; (b) establishing a first virtual output from the audio console to a remote server; (c) establishing a second virtual output from the audio console to a remote audio console;... (f) capturing second audio data via the virtual input; and (g) transmitting the second audio data via the second virtual output to the remote audio console.
But the combination of Rubin and Walker teach these limitation(s) in Walker Para(s) 19-20, 84, 552 and Fig. 29, describing digital audio workstation (DAW), consists of music streaming client(s)/Server and the virtual device bridge software that includes an application space having client module and DAW (digital audio workstation) module and a kernel having virtual audio inputs and outputs. The application client in application space for a software stack communicates with a virtual audio input device in the kernel. A DAW within the application space receives an output from the virtual audio input device and provides audio outputs to a virtual output audio device in the kernel. The virtual output audio device provides audio outputs to the client application. The client application also communicates audio packets with the network or cloud...that establishing a virtual input, establishing a first virtual output from the audio console to a remote server...)
In the BRI, is recognized that Walker DAW; establishing first, second virtual output from the audio console to a remote audio console... capturing second audio data via the virtual input; and transmitting the second audio data via the second virtual output to the remote audio console...as claimed.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Rubin’s audio console comprising: a physical input for connecting the audio console to an audio interface, wherein ....a memory; and one or more processing units configured to execute instructions stored in the memory to perform steps comprising: ... (d) capturing first audio data via the physical input, the first audio data being raw audio data; (e) transmitting the first audio data via the first virtual output to the remote server, to include a means of said, , ... a) establishing a virtual input configured to receive audio data from an input device; (b) establishing a first virtual output from the audio console to a remote server; (c) establishing a second virtual output from the audio console to a remote audio console;... (f) capturing second audio data via the virtual input; and (g) transmitting the second audio data via the second virtual output to the remote audio console...as taught by Walker; that provides the interactive music systems; allow individuals at different physical locations that are as simple as different rooms in one location to locations potentially hundreds miles apart, in real-time to play, produce and share music by doing so across the internet, local area network, and/or other network connections....[In Walker Para 16]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Rubin and Walker further teach: wherein the transmission of the first audio data to the remote server is performed in real-time in accordance with the capture of the first audio data. (In Rubin Para 62, describing the media production platform may be able to automatically align audio file(s) uploaded by an end user with a preexisting transcript by detecting certain words, phrases, etc.... Para(s) 35-39, mentions the  creating graphical user interfaces (GUIs) through which end users can produce (e.g., create and edit) media content. Examples of media content include audio-based content (e.g., radio segments and podcasts) and video-based content (e.g., television programs and presentations). Here, an end user 106 (also referred to as a “developer”) can interface with the media production platform 102 via a network-accessible interface 104... Media content could reside on the computing device used to access the network-accessible interface 104, on a content server 110 accessible to the media production platform 102, etc...)

Claim 3 Rubin and Walker further teach: wherein a network connection between the audio console and the remote audio console is a peer-to-peer connection. (In Rubin Para 48, further mentions the media production platform can facilitate collaboration between multiple end users simultaneously (as well as multiple consumers who experience content simultaneously).... Para(s) 3-4,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device....).

Claim 4 Rubin and Walker further teach: wherein the one or more processing units is further configured to execute instructions stored in the memory to perform steps comprising: transmitting the first audio data via the second virtual output to the remote audio console. Para(s) 19-20, 84, 552 and Fig. 29, describing digital audio workstation (DAW), consists of music streaming client(s)/Server and the virtual device bridge software that includes an application space having client module and DAW (digital audio workstation) module and a kernel having virtual audio inputs and outputs. The application client in application space for a software stack communicates with a virtual audio input device in the kernel. A DAW within the application space receives an output from the virtual audio input device and provides audio outputs to a virtual output audio device in the kernel. The virtual output audio device provides audio outputs to the client application. The client application also communicates audio packets with the network or cloud...that establishing a virtual input, establishing a first virtual output from the audio console to a remote server...)
In the BRI, is recognized that Walker DAW; establishing first, second virtual output from the audio console to a remote audio console....as claimed.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Rubin’s audio console comprising: a physical input for connecting the audio console to an audio interface, wherein ....a memory; and one or more processing units configured to execute instructions stored in the memory to perform steps comprising: ... (d) capturing first audio data via the physical input, the first audio data being raw audio data; (e) transmitting the first audio data via the first virtual output to the remote server, to include a means of said, ... wherein the one or more processing units is further configured to execute instructions stored in the memory to perform steps comprising: transmitting the first audio data via the second virtual output to the remote audio console...as taught by Walker; that provides the interactive music systems; allow individuals at different physical locations that are as simple as different rooms in one location to locations potentially hundreds miles apart, in real-time to play, produce and share music by doing so across the internet, local area network, and/or other network connections....[In Walker Para 16]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 5 Rubin and Walker further teach: wherein the input device is a webcam. (In Rubin Para(s) 3-4,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device....Para 15, further mentions  an audio/video recording.
 Further in view of (Walker in Para(s) 116-120 and Fig. 3A, describing the video capture, encode, and streaming for local video through a video capture device, such as a video camera...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Rubin’s audio console comprising: a physical input for connecting the audio console to an audio interface, wherein ....a memory; and one or more processing units configured to execute instructions stored in the memory to perform steps comprising: ... (d) capturing first audio data via the physical input, the first audio data being raw audio data; (e) transmitting the first audio data via the first virtual output to the remote server, to include a means of said, ... wherein the input device is a webcam as taught by Walker; that provides the interactive music systems; allow individuals at different physical locations that are as simple as different rooms in one location to locations potentially hundreds miles apart, in real-time to play, produce and share music by doing so across the internet, local area network, and/or other network connections....[In Walker Para 16]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 9 Rubin and Walker further teach: wherein the one or more processing units is further configured to execute instructions stored in the memory to perform steps comprising: (a) establishing a communication channel between the audio console and the remote server; (b) downloading to the audio console, via the communication channel, a digital audio workstation software; and (c) obtaining, from the remote server, based on the digital audio workstation software, one or more user interfaces for recording and playback of audiovisual data. (In Rubin Para 48, further mentions the media production platform can facilitate collaboration between multiple end users simultaneously (as well as multiple consumers who experience content simultaneously).... Para(s) 3-4,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device.... Also, Para(s) 24-26, further mentions  software-implemented tools for recording and/or producing (e.g., creating and editing) media content. These tools can be used to simultaneously or sequentially edit audio, video, and/or text...Also Para(s) 35-39, mentions the  creating graphical user interfaces (GUIs) through which end users can produce (e.g., create and edit) media content. Examples of media content include audio-based content (e.g., radio segments and podcasts) and video-based content (e.g., television programs and presentations). Here, an end user 106 (also referred to as a “developer”) can interface with the media production platform 102 via a network-accessible interface 104... Media content could reside on the computing device used to access the network-accessible interface 104, on a content server 110 accessible to the media production platform 102, etc...)

Regarding Claim(s) 10-14 and 18 respectively is/are fully incorporated similar subject of claim(s) 1-5 and 9 respectively cited above.

Regarding Claim 19 is/are fully incorporated similar subject of claim(s) 1 and 5 cited above, further view of the teaching of Rubin in Para(s) Para(s) 3-4,  describing a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device...also,  Para(s) 3-5, further mentions a digital audio workstation (DAW), consists of a mixing console, control surface, audio converter, and data storage in a single computing device...Also Para(s) 24-26, further mentions  software-implemented tools for recording and/or producing (e.g., creating and editing) media content. These tools can be used to simultaneously or sequentially edit audio, video, and/or text...Also Para(s) 35-39, mentions the  creating graphical user interfaces (GUIs) through which end users can produce (e.g., create and edit) media content. Examples of media content include audio-based content (e.g., radio segments and podcasts) and video-based content (e.g., television programs and presentations). Here, an end user 106 (also referred to as a “developer”) can interface with the media production platform 102 via a network-accessible interface 104... Media content could reside on the computing device used to access the network-accessible interface 104, on a content server 110 accessible to the media production platform 102, etc...)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan  (“US 20150032797 A1” filed 07/23/2013, describing Digital audio workstations such as a wide range of peripheral audio devices, ... Using a TCP connection to map a plurality of peripheral devices onto one channelized virtual device that is compatible with the digital audio workstation eliminates the need to separately obtain and install appropriate drivers for each of the peripheral devices [Para(s) 14-16 and 37-38.])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177